Citation Nr: 0024857	
Decision Date: 09/18/00    Archive Date: 09/27/00

DOCKET NO.  92-11 688	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension as secondary to a service-connected right ankle 
disability.  

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
impotence as secondary to a service-connected right ankle 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The Board previously denied this case in August 1999.  The 
Board's decision was appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In May 2000, the Court 
was notified of the veteran's death.  The Court therefore 
vacated the Board's August 1999 decision and dismissed by 
virtue of the death of the veteran.  


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
November 1955 to April 1957.  He also had periods of inactive 
duty training on April 3-4, 1976, and August 19-20, 1978.  

2.	On September 5, 2000 the Board was notified that the 
veteran died in April 2000.  


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 2000); 38 C.F.R. § 20.1302 
(1999). 






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 2000); 
38 C.F.R. § 20.1302 (1999).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (1999).


ORDER

The appeal is dismissed.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 



